Citation Nr: 1647742	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-29 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right lower extremity disability, including as secondary to a low back disability.
 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to September 1977 and from December 2003 to April 2005, including service in the Southwest Asia Theater of Operations.  He also served numerous periods of active duty for training and inactive duty for training with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  The hearing transcript is associated with the record.


FINDINGS OF FACT

1.  Low back disability had its onset in service.

2.  Right foot disability had its onset in service.


CONCLUSIONS OF LAW

1.  Low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Right foot disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Facts and Discussion 

The Veteran reports injuring his back that also resulted in right lower extremity disability in August 2008 while attending Air Assault School.  See August 2012 statement in support of claim.  The Veteran has been diagnosed with degenerative joint disease of the lumbosacral spine during the appeal period; he has also been diagnosed with right foot drop, satisfying the first element of service connection for each claimed condition.  See September 2012 VA spine examination report.

The second element of service connection is also met.  Service treatment records (STRs) from January and February 2004 reflect that the Veteran sought treatment for right flank pain for a period of many weeks.  The Veteran apparently felt it might be a right inguinal hernia.  On physical examination, the provider found no evidence of a hernia and the diagnostic impression was right flank pain of unclear etiology, and suspected radiculopathy from spine disease.  The provider suggested a CT scan or MRI of the back; however, it does not appear that any of these diagnostic tests were conducted.

In August 2008, the Veteran had a near syncopal episode resulting in a fall while participating in a 12 mile road march during Air Assault training.  He was taken to a local hospital where he was diagnosed with dehydration secondary to exertional heat injury.  The contemporaneous private treatment notes reflect that the Veteran complained of rib pain; however, there were no documented complaints of back pain or lower extremity numbness.  There are two line of duty determinations with regard to this incident.  Each documents the incident but does not reflect back injury.   In addition, the Veteran testified during his May 2016 Board hearing that he also fell off a repel tower wearing full combat gear while he was at Air Assault School.  There is no line of duty determination regarding this injury; however, there is a statement from the Air Assault School medic, C.C., which reflects that the Veteran complained of right leg and lower back pain during the training.  C.C.'s statement also reflects that the Veteran sought treatment after injuring his right side while repelling.  She indicated that the Veteran appeared to be in significant pain but desired to continue with the training.  

There are multiple lay statements of record that reflect the Veteran's back problems began during Air Assault School.  For instance a statement by T.K. who served with the Veteran's National Guard unit reported that the Veteran was in excellent physical condition prior to Air Assault training; however, afterwards the Veteran spoke of being injured and seemed to have significant discomfort in his back.  T.K. stated that the Veteran did not report the back injury out of concern that it would negatively affect his military career.  A statement from the Veteran's spouse dated October 2012 reflects that the Veteran never complained of back problems prior to Air Assault School, but since then consistently complained of back pain.  The spouse reportedly felt his back disability was directly connected to his syncope-related fall during Air Assault School.  The Veteran has also sent in written statements and provided sworn testimony that his back and right lower extremity troubles began during Air Assault School and continued to the present.  See, e.g., August 2012 statement in support of claim and May 2016 Board hearing transcript. 

As to the third and final element of service connection, the Veteran was afforded a VA examination in September 2012.  The examiner gave a negative nexus opinion, stating that there was no evidence of back injury or a sciatic nerve condition prior to the Veteran joining the military or during non-active status during service.  As noted above, the examiner's statement is not accurate.  The Veteran sought treatment for what he felt was a hernia in 2004; however there was no hernia and the provider opined that the condition might be discogenic in nature.  As the VA nexus opinion is based on an inaccurate premise, it is not adequate and must be afforded no probative value.

The Board observes that the Veteran's diagnosis of degenerative joint disease is otherwise known as osteoarthritis.  The Veteran has provided competent and credible evidence that his low back and right foot conditions began as a result of an injury that occurred during Air Assault School.  The Veteran is competent to report onset of symptoms of pain and numbness, as these are subject to lay observation and experience.  Moreover, the Veteran's lay statements are corroborated by the lay statements of three additional individuals.  Given the Veteran also reports continued symptoms since the 2008 incident, service connection is warranted for a low back condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As to the Veteran's diagnosed right foot drop, the September 2012 VA examiner opined that his symptoms were related to his lumbosacral degenerative joint disease.  As the Board has granted service connection for the low back and there is a medical nexus connecting it to the right lower extremity condition, service connection for the right lower extremity numbness is warranted.


ORDER

Service connection for a low back disability is granted.

Service connection for a right lower extremity disability is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


